DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
Claim Objection
Claim 23 recites “theinorganic” and needs a space between “the” and “inorganic”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170015821 A1 to Dou et al. 
Re claims 1, Dou teaches in [0044] the laminate film can comprise a first layer (A) (applicant’s first polyolefin resin layer), a core layer (B) (applicant’s polyolefin resin substrate base), a second skin layer (C), and a polar polymer coating layer (D). The first layer (A) and the second skin layer (C) can be coextruded onto the sides of the core layer (B); a typical configuration is to have the skin layers (A) and (C) each on opposite surfaces of the core layer (B). A layer of polar polymers (D) can be coated on the first layer (A) opposite the second skin layer (C) through said inline or offline coating process. In this case, the first layer (A) is a tie-layer, and the polar coating layer (D) is an outer layer and provides the afore-mentioned high oxygen gas barrier property (Applicant’s oxygen barrier coating film). Resulting in the order: D/A/B/C.  Dou teaches in [0045] The first layer (A) (applicant’s first polyolefin layer) can comprise an isotactic propylene homopolymer or “mini-random” ethylene-propylene copolymer (an EP copolymer with a fractional amount of ethylene content, e.g. less than 1 wt % ethylene co-monomer, preferably about 0.3-0.6 wt %) or maleic anhydride-grafted (MAH-g) polyolefins, or blends thereof. A composition blended with a desirable amount of MAH-g-polypropylene can enhance the bond adhesion between the layer (A) and polar coatings or inks compared to that with no added polar polymeric compatibilizer. The core layer (B) (polyolefin base layer) can comprise highly isotactic highly crystalline polypropylene, synthetic polyethylene wax, and an optional fluoropolymer additive. Upon one side is contiguously attached the first layer (A), and upon the other side is contiguously attached the second skin layer (C). The second skin layer (C) can comprise a blend of heat sealable ethylene-propylene-butene terpolymer, ethylene-propylene copolymer, propylene-butene copolymer, or blends thereof.  [0046] The core layer (B) can include a desirable amount of crystalline polyethylene wax in an amount of about 0.5-2.0 wt % of the core layer. Preferably, the amount of crystalline polyethylene can be between about 0.75-1.5 wt % of the core layer. Suitable crystalline polyethylene waxes can include wax grades available from Baker Hughes and Koster Keunen as previously described in the art. High wax content in the core layer can be undesirable (e.g. greater than about 3 wt %) since the miscibility of PE waxes in the hydrocarbon resin phase and amorphous PP segments decreases with cooling temperature such that wax migration and plate-out on processing equipment can occur.  [0049], Duo teaches: The outermost skin layers (A and C) on both sides of the core layer (B) can have a thickness after biaxial orientation between about 0.1 and 5 μm, preferably between about 0.5 and 3 μm, and more preferably between about 0.5 and 1.5 μm. It is well-known to those skilled in the art that there can be a need to add inorganic or organic anti-blocking agents into the outermost skin layers to improve processability in film-making and handling. A desirable amount of anti-blocking agents may be added up to about 10,000 ppm to these outer layers, depending on their functionality. As these agents may be added.  Thus, regarding the anti-blocking agents in the second layer and not the first, it would have been obvious at the time of the effective filing date to have modified them to have one with (second polyolefin) and without (first polyolefin) antiblocking agents for the reasons set forth by Duo. 
Re claims 3 and 5, Regarding in general the thickness ranges (hereinafter rational A.) for the following claims:  
Further thickness of the individual layers and overall laminate is within the skilled artisan to have modified it would have been obvious to one of ordinary skill in the art to use oxygen barriers, base layers, substrate layers, inorganic or mineral layers and anti-blocking layers with thickness, including that presently claimed, in order to produce aforesaid layers with effective functionality.  
 
	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170015821 A1 to Dou et al. in view of JP 6217173 B2 (JP). 
	Duo is relied upon above.
	Re claim 9, Duo teaches the gas barrier film laminate as claimed except for an underlayer and the inorganic oxide layer.
	JP teaches a similar gas barrier film comprising as shown in FIG. 1, a gas barrier laminate 7 includes an adhesion layer 2, an inorganic vapor deposition layer 3, a first gas barrier layer 4, an intermediate layer 5, a second layer on a plastic substrate 1. The gas barrier layer 6 is of A and B (page 6, paragraph 3 ) sequentially laminated.
  The plastic substrate 1 used in the present invention is not particularly limited 
    PNG
    media_image1.png
    343
    430
    media_image1.png
    Greyscale

polyolefin resin substrate and an oxygen barrier coating film wherein the polyolefin resin substrate comprises a polyolefin resin base layer, a first polyolefin resin layer on a first surface of the polyolefin resin base layer and a second polyolefin resin layer on a second surface of the polyolefin resin base layer; the second surface of the polyolefin resin base layer is opposite to the first surface of the polyolefin resin base layer, the first polyolefin resin layer does not contain an anti-blocking agent; the second polyolefin resin layer contains an anti-blocking agent; the oxygen barrier coating film is in direct contact with a first surface of the first polyolefin resin layer, the first surface of the first polyolefin resin layer is opposite to the polyolefin resin base layer.   JP teaches that an inorganic vapor deposition layer made of an inorganic compound such as a metal oxide is known as a method for imparting a gas barrier property to a base film. 
	Because Duo teaches the top gas barrier and JP also in layer 6, it would have been obvious at the time of the effective filing date to have modified the top gas barrier layer of Duo and substitute or add underneath the underlayer 5, and inorganic oxide layer 3 of JP for the reasons set forth by JP, namely for imparting a gas barrier property further improving the overall properties. 	

	Claims 6-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170015821 A1 to Dou et al. in view of US 20160159965 A1 to Uchida et al.
	Duo is relied upon above.
	Re claims 9, 12-15 and 23, Duo teaches the gas barrier film laminate as claimed except for an underlayer and the inorganic oxide layer as claimed.
	Uchida teaches a similar constructed gas barrier film, comprising: a resin substrate and an oxygen barrier coating film (3b, FIG. 2 and associated text, functioning as described [6, 8, 238]) in contact with a first surface of the resin substrate (2, FIG. 2 and associated text), wherein the resin substrate includes two or more resin layers including a base layer ([0176]-polyurethane layer 3 was made to be a single layer, but for example, as shown in FIG. 2, the polyurethane layer 3 can be two layers of a first polyurethane layer 3a laminated on the substrate 2, and a second polyurethane layer 3b laminated on the first polyurethane layer 3a, and furthermore, although not shown, the polyurethane layer 3 can be a plurality of layers of three layers or more (third layer is applicant’s “underlayer” per claims 9 and 13-15)), and, of the two or more resin layers, a resin layer forming the first surface does not contain an anti- blocking agent (Uchida does not require antiblocking agent (0117) and thus this requirement is met). [173-174], Uchida teaches the polyurethane functions as a gas barrier layer having such properties (further to claim 13).  Uchida teaches the resin substrate is a polyolefin resin substrate.  See [126]. Re claim 13, Uchida teaches when two or more layers of substrate 2 are used, the underlayer is provided between the resin substrate and the oxygen barrier coating film; the underlayer contains an organic polymer as a main component (See [126-127]); and the organic polymer contains at least one of a polyacrylic resin, a polyol resin, a polyurethane resin, a polyamide resin, and a reaction product of these organic polymers.  (See [126-127]).  Uchida teaches in the resin substrate, a resin layer forming a second surface facing away from the first surface contains an anti-blocking agent ([154-157] – silica inorganic particle size of 100 microns or less per claims 14-15). Further to claims 14-15, Uchida teaches wherein the inorganic oxide layer is provided between the resin substrate and the oxygen barrier coating film; and the inorganic oxide layer is silicon oxide because Uchida teaches the inorganic coating as a layer is in the polyurethane layer 3 and thus when the third underlayer is present the form will produce oxygen/inorganic/resin in 3a, FIG. 2.  See [150-157], FIG. 2.  See Uchida [151] the layered inorganic compound include a swellable layered inorganic compound and a non-swellable layered inorganic compound. In view of gas barrier properties, preferably, swellable layered inorganic compound is used.
It would have been obvious at the time of the effective filing date to have modified Duo gas barrier top layer and substitute or add thereunder the underlayer and the inorganic oxide layer for imparting gas barrier properties as disclosed by Uchida. 
Further re claims 3, 5, 12, 14 and 16, Regarding the thickness ranges, Duo does not teach the exact ranges.  
Re claim 3, Uchida teaches the base layer has a thickness greater than a particle size of the anti-blocking agent.  See [130], base substrate 2 of 3 microns - 500 microns (greater than 100 microns or less – see above re claim 15).  See rational A. above.  Re claim 5, Uchida teaches the oxygen barrier coating film has a thickness in a range of 0.2 microns to 0.7 microns.  See [144] to overlapping ranges of thickness of polyurethane layer 3 (top layer 3b in Fig. 2) has a lamination amount of the polyurethane resin (after drying), of  0.1. g/m.sup.2 or more, - 10 g/m.sup.2 or less and overall laminate 1 thickness in [0146] of 5 microns or more.  Thus, each individual layer would with the adjustment of the coating amount achieve a coating layer film thickness as claimed.  See rational A. above.  Re claim 12, Uchida teaches when two or more layers of substrate 2 are used, the underlayer is provided between the resin substrate and the oxygen barrier coating film; and the underlayer has a thickness in a range of 0.01 micron to 1 micron.  See [126-127] and [0130] The substrate 2 has a thickness of 3 microns to 200 microns or less, which is close to applicant’s 1 micron and thus similar properties are expected.   However, Uchida discloses a thickness of 3 microns while the present claims require a thickness of 1 micron.  It is apparent, however, that the instantly claimed thickness and that taught by Uchida are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the thickness disclosed by Uchida and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of the thickness disclosed in Uchida, and thereby one of ordinary skill in the art would have arrived at the claimed invention. Re claim 14, Uchida teaches the thickness of 1 nm of particle size in [155] and a thickness overall but not of the individual layer.  However, the effect is optimized with the coating weight for functionality of the film. See rational A. above.  Re claim 16, Uchida teaches achieving the oxygen barrier coating film has a thickness in a range of 0.05 microns to 1 microns.  See [0167] The polyurethane layer 3 has a thickness, as a layered amount of the polyurethane resin and the layered inorganic compound (after drying) of, for example, 0.1 g/m.sup.2 or more.  [0168] Then, as described above, the polyurethane layer 3 is formed on the substrate 2, thereby forming the polyurethane laminate 1. [0169] The polyurethane laminate 1 has a thickness of, for example, 5 microns or more. See rational A. above.
Further thickness of the individual layers and overall laminate is within the skilled artisan to have modified it would have been obvious to one of ordinary skill in the art to use oxygen barriers, base layers, substrate layers, inorganic or mineral layers and anti-blocking layers with thickness, including that presently claimed, in order to produce aforesaid layers with effective functionality.  
Re claims 6-8 and 20, Duo discloses altering the multilayer in [36] to solve gas barrier problems and in [42] discloses polyvinyl alcohol aids in improving barrier properties but doesn’t disclose the exact requirements as claimed.
Uchida teaches the oxygen barrier coating film is a coating film formed of a coating agent that contains a water-soluble polymer and an inorganic laminar mineral (the silica functions as applicant’s anti-blocking agent). Uchida teaches the inorganic coating as a layer is in the polyurethane layer 2 and thus when the third underlayer is present the form will produce oxygen/inorganic/resin in 3a, FIG. 2.  [149-161], esp. [0151-152] The swellable layered inorganic compound is composed of extremely thin crystal units, and is a clay mineral.  The mixing ratio of the polyurethane resin and the layered inorganic compound is as follows: the layered inorganic compound relative to 100 parts by mass of a total mass of the polyurethane resin and the layered inorganic compound is 0.1 parts by mass or more, preferably 1 part by mass or more, and for example, 50 parts by mass or less, preferably 30 parts by mass or less. (50% or less overlaps Applicant’s 25 mass% to 80 mass % per claim 6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  [0159] When the mixing ratio of the polyurethane resin and the layered inorganic compound is in the above-deseribed range, gas barrier properties can be kept, and at the same time adherence to the substrate, transparency, and low costs can be improved.  [0161] In the mixture (hybrid coating agent), the layered inorganic compound sometimes undergo secondary aggregation, and therefore preferably, the layered inorganic compound is dispersed or mixed in the solvent, and thereafter dispersion is caused by using a mechanical and forceful dispersion treatment which involves shearing force.
It would have been obvious at the time of the effective filing date to have modified the gas barrier of Duo with the composition of Ucida for the reasons set forth by Uchida, namely gas barrier and adherence improvements. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further re claim 7, Duo discloses altering the multilayer in [36] to solve gas barrier problems and in [42] discloses polyvinyl alcohol aids in improving barrier properties but doesn’t disclose the exact recitation of polyurethane.
Uchida teaches the coating agent further contains an aqueous polyurethane resin. [0019]- A polyurethane dispersion of the present invention is produced by dispersing polyurethane resin (aqueous polyurethane resin) in water. [0148] the polyurethane layer 3 is a gas barrier layer, and has excellent adherence.
It would have been obvious at the time of the effective filing date to have modified the gas barrier of Duo with the composition of Uchida for the reasons set forth by Uchida, namely gas barrier and adherence improvements.
Further re claim 8,  Duo discloses altering the multilayer in [36] to solve gas barrier problems and in [42] discloses polyvinyl alcohol aids in improving barrier properties but doesn’t disclose curing agent.
Uchida teaches wherein the coating agent further contains a curing agent.  See [162]. [0163-0164], Uchida teaches when blending the above-described curing agent, the mixing ratio the above-described curing agent relative to 100 parts by mass of the solid content of the total polyurethane resin is, based on solid content, for example, 0.1 parts by mass or more, preferably 1 part by mass or more, and for example, 50 parts by mass or less, preferably 30 parts by mass or less.
It would have been obvious at the time of the effective filing date to have modified the gas barrier of Duo with the composition of Uchida for the reasons set forth by Uchida, namely gas barrier and adherence improvements wherein the curing agent aids in curing the polymer for layering.
 Re claims 18 and 20, Duo discloses altering the multilayer in [36] to solve gas barrier problems and in [42] discloses polyvinyl alcohol aids in improving barrier properties but doesn’t disclose the exact recitation as claimed. 
Uchida teaches the polyurethane layer 3 further contains a polyvinyl alcohol, i.e. water-soluble polymer, and a layered inorganic compound including a clay mineral (see [120-121], [149], [151-152]).  Uchida teaches the oxygen barrier coating film contains a water-soluble polymer and at least one of a metal alkoxide, a hydrolysate of a metal alkoxide hydrolysate, and a reaction product of a metal alkoxide (see [81, 101-117]) further containing at least one of a silane coupling agent and a reaction product of a silane coupling agent.  See [117-122].
It would have been obvious at the time of the effective filing date to have modified the gas barrier of Duo with the composition of Uchida, only using those ingredients as claimed for improving the gas barrier properties as taught and also  obvious to remove any ingredients (such as those other than that claimed) as it is directly related to the gas barrier functionality and such ingredients are known and have an expected function in the gas barrier multilayer film art.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170015821 A1 to Dou et al. in view of JP 6217173 B2 (JP) or alternatively, in view of US 20160159965 A1 to Uchida et al. and further in view of JP 6217173 B2 (JP). 
	
	Duo is relied upon above.
	Re claim 21, Duo doesn’t teach the gas barrier composition as claimed.
JP teaches the gas barrier layer 4 (applicant’s oxygen barrier film of claim 9), wherein the oxygen barrier coating film consists of polyvinyl alcohol (page 4, last paragraph, JP), tetraethoxysilane (Pg. 5, first complete paragraph, JP) and y- glycidoxypropyltrimethoxysilane (pg. 8, first paragraph, JP).  
It would have been obvious at the time of the effective filing date to have modified the gas barrier of Duo with the composition of JP, only using those ingredients as claimed for improving the gas barrier properties as taught and also  obvious to remove any ingredients (such as those other than that claimed) as it is directly related to the gas barrier functionality and such ingredients are known and have an expected function in the gas barrier multilayer film art.
Re claim 22, Duo doesn’t teach the gas barrier construction claimed wherein the oxygen barrier coating film consists of (a) a first layer that consists of polyacrylic acid and aminopropyltrimethoxysilane and (b) a second layer over the first layer, the second layer consists of zinc oxide.  
JP teaches a preparation of second gas barrier layer coating solution where the second gas barrier layer is sequentially coated with two types of coating solutions (a solution and b solution). Where a1 has polyacrylic acid and γ-aminopropyltrimethoxysilane, γ-aminopropyltriethoxysilane, and the like and b1 has zinc oxide.  See under heading <Preparation of second gas barrier layer coating solution> page 13. See also pages 2, 7-10.
It would have been obvious at the time of the effective filing date to have modified the gas barrier of Duo with the composition of JP, only using those ingredients as claimed for improving the gas barrier properties as taught and also  obvious to remove any ingredients (such as those other than that claimed) as it is directly related to the gas barrier functionality and such ingredients are known and have an expected function in the gas barrier multilayer film art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Duo et al. in view of Uchida et al. (US 20160159965 A1) or JP as applied to claim 9 above and in view of Norio et al. (JP2008143098 (A)).
Duo is relied upon as described above. 

Re claim 17, While the paragraph [81], Uchida discloses hydroxides, there is no disclosure of alkoxides as claimed.
Uchida discloses that the polyurethane layer 3 or oxygen barrier coating comprises polyurethane and water-soluble polymer such as polyvinyl alcohol, however, there is no disclosure of metal alkoxide a presently claimed. 
Norio discloses gas barrier film comprising water-soluble polymer such as polyvinyl alcohol and metal alkoxide in order to produce a gas barrier film that has excellent flexibility, extremely high gas barrier property as well as excellent transparency, impact resistance, heat resistance, and water resistance ([23]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include metal alkoxide as disclosed by Norio in the polyurethane layer of Uchida in the structure of Duo or JP in order to produce a gas barrier film that has excellent flexibility, extremely high gas barrier property as well as excellent transparency, impact resistance, heat resistance, and water resistance.

 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection, the new art is applied above and the previous art is now used differently. 

Conclusion

Uchida et al. (US 2009/0312515) teaches aqueous polyurethane dispersions which are prepared from reacting an isocyanate-terminated prepolymer obtained from a high-molecular diol (polycarbonate diol, PTMEG), trimethylol propane in the molar ratio as specified in the present claim and dimethylolpropionic acid as an active hydrogen-group containing compound containing a hydrophilic group and hydrogenated xylylene diisocyanate (XDI); and  a chain-extender mixture comprising (N-(3(aminoethyl)-y-aminopropylmethyl dimethoxy silane (KBM™ 602).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /TAMRA L. DICUS/ Primary Examiner, Art Unit 1787